Case 1:14-ml-02570-RLY-TAB
        Case: 3:21-cv-00012-slc
                              Document
                                Document
                                       15766
                                          #: 3 Filed
                                               Filed:02/02/21
                                                      02/03/21 Page
                                                                Page11ofof33PageID #:
                                    105670

                                                                            FILED
                                                                           02/02/2021
                                                                     U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                      Roger A.G. Sharpe, Clerk
Case 1:14-ml-02570-RLY-TAB
        Case: 3:21-cv-00012-slc
                              Document
                                Document
                                       15766
                                          #: 3 Filed
                                               Filed:02/02/21
                                                      02/03/21 Page
                                                                Page22ofof33PageID #:
                                    105671




                                                                         1:21-cv-6334-RLY-TAB



                                                                          1:21-cv-6335-RLY-TAB



                                                                         1:21-cv-6336-RLY-TAB



                                                                         1:21-cv-6337-RLY-TAB



                                                                         1:21-cv-6338-RLY-TAB


                                                                         1:21-cv-6339-RLY-TAB
                                                                         1:21-cv-6340-RLY-TAB



                                                                          1:21-cv-6341-RLY-TAB



                                                                         1:21-cv-6342-RLY-TAB



                                                                         1:21-cv-6343-RLY-TAB
Case 1:14-ml-02570-RLY-TAB
        Case: 3:21-cv-00012-slc
                              Document
                                Document
                                       15766
                                          #: 3 Filed
                                               Filed:02/02/21
                                                      02/03/21 Page
                                                                Page33ofof33PageID #:
                                    105672


                                                                         1:21-cv-6344-RLY-TAB



                                                                         1:21-cv-6345-RLY-TAB
